Name: Decision No 1600/2002/EC of the European Parliament and of the Council of 22 July 2002 laying down the Sixth Community Environment Action Programme
 Type: Decision
 Subject Matter: environmental policy;  economic policy;  management;  deterioration of the environment;  cooperation policy;  European construction
 Date Published: 2002-09-10

 Avis juridique important|32002D1600Decision No 1600/2002/EC of the European Parliament and of the Council of 22 July 2002 laying down the Sixth Community Environment Action Programme Official Journal L 242 , 10/09/2002 P. 0001 - 0015Decision No 1600/2002/EC of the European Parliament and of the Councilof 22 July 2002laying down the Sixth Community Environment Action ProgrammeTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4), in the light of the joint text approved by the Conciliation Committee on 1 May 2002,Whereas:(1) A clean and healthy environment is essential for the well-being and prosperity of society, yet continued growth at a global level will lead to continuing pressures on the environment.(2) The Community's fifth environmental action programme "Towards Sustainability" ended on 31 December 2000 having delivered a number of important improvements.(3) Continued effort is required in order to meet the environmental objectives and targets already established by the Community and there is a need for the Sixth Environmental Action Programme (the "Programme") set out in this Decision.(4) A number of serious environmental problems persist and new ones are emerging which require further action.(5) Greater focus on prevention and the implementation of the precautionary principle is required in developing an approach to protect human health and the environment.(6) A prudent use of natural resources and the protection of the global eco-system together with economic prosperity and a balanced social development are a condition for sustainable development.(7) The Programme aims at a high level of protection of the environment and human health and at a general improvement in the environment and quality of life, indicates priorities for the environmental dimension of the Sustainable Development Strategy and should be taken into account when bringing forward actions under the Strategy.(8) The Programme aims to achieve a decoupling between environmental pressures and economic growth whilst being consistent with the principle of subsidiarity and respecting the diversity of conditions across the various regions of the European Union.(9) The Programme establishes environmental priorities for a Community response focusing in particular on climate change, nature and biodiversity, environment and health and quality of life, and natural resources and wastes.(10) For each of these areas key objectives and certain targets are indicated and a number of actions are identified with a view to achieving the said targets. These objectives and targets constitute performance levels or achievements to be aimed at.(11) The objectives, priorities and actions of the Programme should contribute to sustainable development in the candidate countries and endeavour to ensure the protection of the natural assets of these countries.(12) Legislation remains central to meeting environmental challenges and full and correct implementation of the existing legislation is a priority. Other options for achieving environmental objectives should also be considered.(13) The Programme should promote the process of integration of environmental concerns into all Community policies and activities in line with Article 6 of the Treaty in order to reduce the pressures on the environment from various sources.(14) A strategic integrated approach, incorporating new ways of working with the market, involving citizens, enterprises and other stakeholders is needed in order to induce necessary changes in both production and public and private consumption patterns that influence negatively the state of, and trends in, the environment. This approach should encourage sustainable use and management of land and sea.(15) Provision for access to environmental information and to justice and for public participation in policy-making will be important to the success of the Programme.(16) Thematic strategies will consider the range of options and instruments required for dealing with a series of complex issues that require a broad and multi-dimensional approach and will propose the necessary actions, involving where appropriate the European Parliament and the Council.(17) There is scientific consensus that human activity is causing increases in concentrations of greenhouse gases, leading to higher global temperatures and disruption to the climate.(18) The implications of climate change for human society and for nature are severe and necessitate mitigation. Measures to reduce emissions of greenhouse gases can be implemented without a reduction in levels of growth and prosperity.(19) Regardless of the success of mitigation, society needs to adapt to and prepare for the effects of climate change.(20) Healthy and balanced natural systems are essential for supporting life on the planet.(21) There is considerable pressure from human activity on nature and biodiversity. Action is necessary to counteract pressures arising notably from pollution, the introduction of non-native species, potential risks from releasing genetically modified organisms and the way in which the land and sea are exploited.(22) Soil is a finite resource that is under environmental pressure.(23) Despite improvements in environmental standards, there is increased likelihood of a link between environmental degradation and certain human illnesses. Therefore the potential risks arising, for example, from emissions and hazardous chemicals, pesticides, and from noise should be addressed.(24) Greater knowledge is required on the potential negative impacts arising from the use of chemicals and the responsibility for generating knowledge should be placed on producers, importers and downstream users.(25) Chemicals that are dangerous should be replaced by safer chemicals or safer alternative technologies not entailing the use of chemicals, with the aim of reducing risks to man and the environment.(26) Pesticides should be used in a sustainable way so as to minimise negative impacts for human health and the environment.(27) The urban environment is home to some 70 % of the population and concerted efforts are needed to ensure a better environment and quality of life in towns and cities.(28) There is a limited capacity of the planet to meet the increasing demand for resources and to absorb the emissions and waste resulting from their use and there is evidence that the existing demand exceeds the carrying capacity of the environment in several cases.(29) Waste volumes in the Community continue to rise, a significant quantity of these being hazardous, leading to loss of resources and to increased pollution risks.(30) Economic globalisation means that environmental action is increasingly needed at international level, including on transport policies, requiring new responses from the Community linked to policy related to trade, development and external affairs enabling sustainable development to be pursued in other countries. Good governance should make a contribution to this end.(31) Trade, international investment flows and export credits should make a more positive contribution to the pursuit of environmental protection and sustainable development.(32) Environmental policy-making, given the complexities of the issues, needs to be based on best available scientific and economic assessment, and on knowledge of the state and trends of the environment, in line with Article 174 of the Treaty.(33) Information to policy makers, stakeholders and the general public has to be relevant, transparent, up to date and easily understandable.(34) Progress towards meeting environmental objectives needs to be measured and evaluated.(35) On the basis of an assessment of the state of the environment, taking account of the regular information provided by the European Environment Agency, a review of progress and an assessment of the need to change orientation should be made at the mid term point of the Programme,HAVE DECIDED AS FOLLOWS:Article 1Scope of the Programme1. This Decision establishes a programme of Community action on the environment (hereinafter referred to as the "Programme"). It addresses the key environmental objectives and priorities based on an assessment of the state of the environment and of prevailing trends including emerging issues that require a lead from the Community. The Programme should promote the integration of environmental concerns in all Community policies and contribute to the achievement of sustainable development throughout the current and future enlarged Community. The Programme furthermore provides for continuous efforts to achieve environmental objectives and targets already established by the Community.2. The Programme sets out the key environmental objectives to be attained. It establishes, where appropriate, targets and timetables. The objectives and targets should be fulfilled before expiry of the Programme, unless otherwise specified.3. The Programme shall cover a period of ten years starting from 22 July 2002. Appropriate initiatives in the different policy areas with the aim of meeting the objectives shall consist of a range of measures including legislation and the strategic approaches outlined in Article 3. These initiatives should be presented progressively and at the latest by four years after the adoption of this Decision.4. The objectives respond to the key environmental priorities to be met by the Community in the following areas:- climate change,- nature and biodiversity,- environment and health and quality of life,- natural resources and wastes.Article 2Principles and overall aims1. The Programme constitutes a framework for the Community's environmental policy during the period of the Programme with the aim of ensuring a high level of protection, taking into account the principle of subsidiarity and the diversity of situations in the various regions of the Community, and of achieving a decoupling between environmental pressures and economic growth. It shall be based particularly on the polluter-pays principle, the precautionary principle and preventive action, and the principle of rectification of pollution at source.The Programme shall form a basis for the environmental dimension of the European Sustainable Development Strategy and contribute to the integration of environmental concerns into all Community policies, inter alia by setting out environmental priorities for the Strategy.2. The Programme aims at:- emphasising climate change as an outstanding challenge of the next 10 years and beyond and contributing to the long term objective of stabilising greenhouse gas concentrations in the atmosphere at a level that would prevent dangerous anthropogenic interference with the climate system. Thus a long term objective of a maximum global temperature increase of 2 °Celsius over pre-industrial levels and a CO2 concentration below 550 ppm shall guide the Programme. In the longer term this is likely to require a global reduction in emissions of greenhouse gases by 70 % as compared to 1990 as identified by the Intergovernmental Panel on Climate Change (IPCC);- protecting, conserving, restoring and developing the functioning of natural systems, natural habitats, wild flora and fauna with the aim of halting desertification and the loss of biodiversity, including diversity of genetic resources, both in the European Union and on a global scale;- contributing to a high level of quality of life and social well being for citizens by providing an environment where the level of pollution does not give rise to harmful effects on human health and the environment and by encouraging a sustainable urban development;- better resource efficiency and resource and waste management to bring about more sustainable production and consumption patterns, thereby decoupling the use of resources and the generation of waste from the rate of economic growth and aiming to ensure that the consumption of renewable and non-renewable resources does not exceed the carrying capacity of the environment.3. The Programme shall ensure that environmental objectives, which should focus on the environmental outcomes to be achieved, are met by the most effective and appropriate means available, in the light of the principles set out in paragraph 1 and the strategic approaches set out in Article 3. Full consideration shall be given to ensuring that the Community's environmental policy-making is undertaken in an integrated way and to all available options and instruments, taking into account regional and local differences, as well as ecologically sensitive areas, with an emphasis on:- developing European initiatives to raise the awareness of citizens and local authorities;- extensive dialogue with stakeholders, raising environmental awareness and public participation;- analysis of benefits and costs, taking into account the need to internalise environmental costs;- the best available scientific evidence, and the further improvement of scientific knowledge through research and technological development;- data and information on the state and trends of the environment.4. The Programme shall promote the full integration of environmental protection requirements into all Community policies and actions by establishing environmental objectives and, where appropriate, targets and timetables to be taken into account in relevant policy areas.Furthermore, measures proposed and adopted in favour of the environment should be coherent with the objectives of the economic and social dimensions of sustainable development and vice versa.5. The Programme shall promote the adoption of policies and approaches that contribute to the achievement of sustainable development in the countries which are candidates for accession ("Candidate Countries") building on the transposition and implementation of the acquis. The enlargement process should sustain and protect the environmental assets of the Candidate Countries such as wealth of biodiversity, and should maintain and strengthen sustainable production and consumption and land use patterns and environmentally sound transport structures through:- integration of environmental protection requirements into Community Programmes including those related to development of infrastructure;- promotion of transfer of clean technologies to the Candidate Countries;- extended dialogue and exchange of experience with the national and local administrations in the Candidate Countries on sustainable development and preservation of their environmental assets;- cooperation with civil society, environmental non-governmental organisations (NGOs) and business in the Candidate Countries to help raise public awareness and participation;- encouraging international financing institutions and the private sector to support the implementation of and compliance with the environmental acquis in the Candidate Countries and to pay due attention to integrating environmental concerns into the activities of the economic sector.6. The Programme shall stimulate:- the positive and constructive role of the European Union as a leading partner in the protection of the global environment and in the pursuit of a sustainable development;- the development of a global partnership for environment and sustainable development;- the integration of environmental concerns and objectives into all aspects of the Community's external relations.Article 3Strategic approaches to meeting environmental objectivesThe aims and objectives set out in the Programme shall be pursued, inter alia, by the following means:1. Development of new Community legislation and amendment of existing legislation, where appropriate;2. Encouraging more effective implementation and enforcement of Community legislation on the environment and without prejudice to the Commission's right to initiate infringement proceedings. This requires:- increased measures to improve respect for Community rules on the protection of the environment and addressing infringements of environmental legislation;- promotion of improved standards of permitting, inspection, monitoring and enforcement by Member States;- a more systematic review of the application of environmental legislation across the Member States;- improved exchange of information on best practice on implementation including by the European Network for the Implementation and Enforcement of Environmental Law (IMPEL network) within the framework of its competencies;3. Further efforts for integration of environmental protection requirements into the preparation, definition and implementation of Community policies and activities in the different policy areas are needed. Further efforts are necessary in different sectors including consideration of their specific environmental objectives, targets, timetables and indicators. This requires:- ensuring that the integration strategies produced by the Council in different policy areas are translated into effective action and contribute to the implementation of the environmental aims and objectives of the Programme;- consideration, prior to their adoption, of whether action in the economic and social fields, contribute to and are coherent with the objectives, targets and time frame of the Programme;- establishing appropriate regular internal mechanisms in the Community institutions, taking full account of the need to promote transparency and access to information, to ensure that environmental considerations are fully reflected in Commission policy initiatives, including relevant decisions and legislative proposals;- regular monitoring, via relevant indicators, elaborated where possible on the basis of a common methodology for each sector, and reporting on the process of sectoral integration;- further integration of environmental criteria into Community funding programmes without prejudice to existing ones;- full and effective use and implementation of Environmental Impact Assessment and Strategic Environmental Assessment;- that the objectives of the Programme should be taken into account in future financial perspective reviews of Community financial instruments;4. Promotion of sustainable production and consumption patterns by effective implementation of the principles set out in Article 2, to internalise the negative as well as the positive impacts on the environment through the use of a blend of instruments, including market based and economic instruments. This requires, inter alia:- encouraging reforms of subsidies that have considerable negative effects on the environment and are incompatible with sustainable development, inter alia by establishing, by the mid-term review, a list of criteria allowing such environmentally negative subsidies to be recorded, with a view to gradually eliminating them;- analysing the environmental efficiency of tradable environmental permits as a generic instrument and of emission trading with a view to promoting and implementing their use where feasible;- promoting and encouraging the use of fiscal measures such as environmentally related taxes and incentives, at the appropriate national or Community level;- promoting the integration of environmental protection requirements in standardisation activities;5. Improving collaboration and partnership with enterprises and their representative bodies and involving the social partners, consumers and their organisations, as appropriate, with a view to improving the environmental performance of enterprises and aiming at sustainable production patterns. This requires:- promoting an integrated product policy approach throughout the Programme that will encourage the taking into account of environmental requirements throughout the life-cycle of products, and more widespread application of environmentally friendly processes and products;- encouraging wider uptake of the Community's Eco-Management and Audit Scheme (EMAS)(5) and developing initiatives to encourage companies to publish rigorous and independently verified environmental or sustainable development performance reports;- establishing a compliance assistance programme, with specific help for small and medium enterprises;- stimulating the introduction of company environmental performance award schemes;- stimulating product innovation with the aim of greening the market including through improved dissemination of results of the LIFE Programme(6);- encouraging voluntary commitments or agreements to achieve clear environmental objectives, including setting out procedures in the event of non-compliance;6. To help ensure that individual consumers, enterprises and public bodies in their roles as purchasers, are better informed about the processes and products in terms of their environmental impact with a view to achieving sustainable consumption patterns. This requires:- encouraging the uptake of eco-labels and other forms of environmental information and labelling that allow consumers to compare environmental performance between products of the same type;- encouraging the use of reliable self-declared environmental claims and preventing misleading claims;- promoting a green public procurement policy, allowing environmental characteristics to be taken into account and the possible integration of environmental life cycle, including the production phase, concerns in the procurement procedures while respecting Community competition rules and the internal market, with guidelines on best practice and starting a review of green procurement in Community Institutions;7. To support environmental integration in the financial sector. This requires:- considering a voluntary initiative with the financial sector, covering guide-lines for the incorporation of data on environmental cost in company annual financial reports, and the exchange of best policy practices between Member States;- calling on the European Investment Bank to strengthen the integration of environmental objectives and considerations into its lending activities in particular with a view to supporting a sustainable development of Candidate Countries;- promoting integration of environmental objectives and considerations into the activities of other financial institutions such as the European Bank for Reconstruction and Development;8. To create a Community liability regime requires inter alia:- legislation on environmental liability;9. To improve collaboration and partnership with consumer groups and NGOs and promote better understanding of and participation in environmental issues amongst European citizens requires:- ensuring access to information, participation and justice through early ratification of the Aarhus Convention(7) by the Community and by Member States;- supporting the provision of accessible information to citizens on the state and trends of the environment in relation to social, economic and health trends;- general raising of environmental awareness;- developing general rules and principles for good environmental governance in dialogue processes;10. To encourage and promote effective and sustainable use and management of land and sea taking account of environmental concerns. This requires, while fully respecting the subsidiarity principle, the following:- promoting best practice with respect to sustainable land use planning, which takes account of specific regional circumstances with particular emphasis on the Integrated Coastal Zone Management programme;- promoting best practices and supporting networks fostering the exchange of experience on sustainable development including urban areas, sea, coastline, mountain areas, wetlands and other areas of a sensitive nature;- enhancing the use, increasing resources and giving broader scope for agri-environment measures under the Common Agricultural Policy;- encouraging Member States to consider using regional planning as an instrument for improving environmental protection for the citizen and promoting the exchange of experience on sustainable regional development, particularly in urban and densely populated areas.Article 4Thematic strategies1. Actions in Articles 5 to 8 shall include the development of thematic strategies and the evaluation of existing strategies for priority environmental problems requiring a broad approach. These strategies should include an identification of the proposals that are required to reach the objectives set out in the Programme and the procedures foreseen for their adoption. These strategies shall be submitted to the European Parliament and Council and shall, where appropriate take the form of a Decision of the European Parliament and of the Council to be adopted in accordance with the procedure laid down in Article 251 of the Treaty. Subject to the legal base of the proposal, the legislative proposals arising from these strategies shall be adopted in accordance with the procedure laid down in Article 251 of the Treaty.2. The thematic strategies may include approaches among those outlined in Article 3 and in Article 9 and relevant qualitative and quantitative environmental targets and timetables against which the measures foreseen can be measured and evaluated.3. The thematic strategies should be developed and implemented in close consultation with the relevant parties, such as NGOs, industry, other social partners and public authorities, while ensuring, as appropriate, consultation of Candidate Countries in this process.4. The thematic strategies should be presented to the European Parliament and the Council within 3 years of the adoption of the Programme at the latest. The mid term report, in which the Commission evaluates the progress made in implementing the Programme, shall include a review of the thematic strategies.5. The Commission shall report annually to the European Parliament and the Council on the progress in the development and implementation of the strategies and on their effectiveness.Article 5Objectives and priority areas for action on tackling climate change1. The aims set out in Article 2 should be pursued by the following objectives:- ratification and entering into force of the Kyoto Protocol to the United Nations framework Convention on climate change by 2002 and fulfilment of its commitment of an 8 % reduction in emissions by 2008-12 compared to 1990 levels for the European Community as a whole, in accordance with the commitment of each Member State set out in the Council Conclusions of 16 and 17 June 1998;- realisation by 2005 of demonstrable progress in achieving the commitments under the Kyoto Protocol;- placing the Community in a credible position to advocate an international agreement on more stringent reduction targets for the second commitment period provided for by the Kyoto Protocol. This agreement should aim at cutting emissions significantly, taking full account, inter alia, of the findings of the IPCC 3rd Assessment Report, and take into account the necessity to move towards a global equitable distribution of greenhouse gas emissions.2. These objectives shall be pursued by means, inter alia, of the following priority actions:(i) Implementing international climate commitments including the Kyoto Protocol by means of:(a) examining the results of the European Climate Change Programme and adopting effective common and coordinated policies and measures on its basis, as appropriate, for various sectors complementary to domestic actions in the Member States;(b) working towards the establishment of a Community framework for the development of effective CO2 emissions trading with the possible extension to other greenhouse gases;(c) improving monitoring of greenhouse gases and of progress towards delivering Member States commitments made under the Internal Burden Sharing Agreement;(ii) Reducing greenhouse gas emissions in the energy sector:(a) undertaking as soon as possible an inventory and review of subsidies that counteract an efficient and sustainable use of energy with a view to gradually phasing them out;(b) encouraging renewable and lower carbon fossil fuels for power generation;(c) encouraging the use of renewable energy sources, including the use of incentives, including at the local level, with a view to meeting the indicative target of 12 % of total energy use by 2010;(d) introducing incentives to increase Combined Heat and Power and implement measures aiming at doubling the overall share of Combined Heat and Power in the Community as a whole to 18 % of the total gross electricity generation;(e) prevent and reduce methane emissions from energy production and distribution;(f) promoting energy efficiency;(iii) Reducing greenhouse gas emissions in the transport sector:(a) identifying and undertaking specific actions to reduce greenhouse gas emissions from aviation if no such action is agreed within the International Civil Aviation Organisation by 2002;(b) identifying and undertaking specific actions to reduce greenhouse gas emissions from marine shipping if no such action is agreed within the International Maritime Organisation by 2003;(c) encouraging a switch to more efficient and cleaner forms of transport including better organisation and logistics;(d) in the context of the EU target of an 8 % reduction in greenhouse gas emissions, inviting the Commission to submit by the end of 2002 a Communication on quantified environmental objectives for a sustainable transport system;(e) identifying and undertaking further specific action, including any appropriate legislation, to reduce greenhouse gas emissions from motor vehicles including N2O;(f) promoting the development and use of alternative fuels and of low-fuel-consuming vehicles with the aim of substantially and continually increasing their share;(g) promoting measures to reflect the full environmental costs in the price of transport;(h) decoupling economic growth and the demand for transport with the aim of reducing environmental impacts;(iv) Reducing greenhouse gas emissions in industrial production:(a) promoting eco-efficiency practices and techniques in industry;(b) developing means to assist SMEs to adapt, innovate and improve performance;(c) encouraging the development of more environmentally sound and technically feasible alternatives, including the establishment of Community measures, aiming at reducing emissions, phasing out the production where appropriate and feasible and reducing the use of industrial fluorinated gases HFCs (hydrofluorocarbons), PFCs (Perfluorocarbons) and SF6 (sulphur hexafluoride);(v) Reducing greenhouse gas emissions in other sectors:(a) promoting energy efficiency notably for heating, cooling and hot tap water in the design of buildings;(b) taking into account the need to reduce greenhouse gas emissions, alongside with other environmental considerations, in the Common agricultural policy and in the Community's waste management strategy;(vi) Using other appropriate instruments such as:(a) promoting the use of fiscal measures, including a timely and appropriate Community framework for energy taxation, to encourage a switch to more efficient energy use, cleaner energy and transport and to encourage technological innovation;(b) encouraging environmental agreements with industry sectors on greenhouse gas emission reductions;(c) ensuring climate change as a major theme of Community policy for research and technological development and for national research programmes.3. In addition to the mitigation of climate change, the Community should prepare for measures aimed at adaptation to the consequences of climate change, by:- reviewing Community policies, in particular those relevant to climate change, so that adaptation is addressed adequately in investment decisions;- encouraging regional climate modelling and assessments both to prepare regional adaptation measures such as water resources management, conservation of biodiversity, desertification and flooding prevention and to support awareness raising among citizens and business.4. It must be ensured that the climate challenge is taken into account in the Community's enlargement. This will require, inter alia, the following actions with Candidate Countries:- supporting capacity building, for the application of domestic measures for the use of the Kyoto mechanisms and improved reporting and emission monitoring;- supporting a more sustainable transport and energy sector;- ensuring that cooperation with candidate countries is further strengthened on climate change issues.5. Combating climate change will form an integral part of the European Union's external relations policies and will constitute one of the priorities in its sustainable development policy. This will require concerted and coordinated efforts on the part of the Community and its Member States with a view to:- capacity-building to assist developing countries and countries with economies in transition for example through encouraging projects in connection with the Clean Development Mechanism (CDM) in the Kyoto Protocol and joint implementation;- responding to identified technology-transfer needs;- assisting with the challenge of adapting to climate change in the countries concerned.Article 6Objectives and priority areas for action on nature and biodiversity1. The aims set out in Article 2 should be pursued by the following objectives:- halting biodiversity decline with the aim to reach this objective by 2010, including prevention and mitigation of impacts of invasive alien species and genotypes;- protection and appropriate restoration of nature and biodiversity from damaging pollution;- conservation, appropriate restoration and sustainable use of marine environment, coasts and wetlands;- conservation and appropriate restoration of areas of significant landscape values including cultivated as well as sensitive areas;- conservation of species and habitats, with special concern to preventing habitat fragmentation;- promotion of a sustainable use of the soil, with particular attention to preventing erosion, deterioration, contamination and desertification.2. These objectives shall be pursued by means of the following priority actions, taking into account the principle of subsidiarity, based on the existing global and regional conventions and strategies and full implementation of the relevant Community acts. The ecosystem approach, as adopted in the Convention on Biological Diversity(8), should be applied whenever appropriate:(a) on biodiversity:- ensuring the implementation and promoting the monitoring and assessment of the Community's biodiversity strategy and the relevant action plans, including through a programme for gathering data and information, developing the appropriate indicators, and promoting the use of best available techniques and of best environmental practices;- promoting research on biodiversity, genetic resources, ecosystems and interactions with human activities;- developing measures to enhance sustainable use, sustainable production and sustainable investments in relation to biodiversity;- encouraging coherent assessment, further research and cooperation on threatened species;- promoting at the global level a fair and equitable sharing of benefits arising from the use of genetic resources to implement Article 15 of the Convention on Biological Diversity on access to genetic resources originating from third countries;- developing measures aimed at the prevention and control of invasive alien species including alien genotypes;- establishing the Natura 2000 network and implementing the necessary technical and financial instruments and measures required for its full implementation and for the protection, outside the Natura 2000 areas, of species protected under the Habitats and Birds Directives;- promoting the extension of the Natura 2000 network to the Candidate Countries;(b) on accidents and disasters:- promoting Community coordination to actions by Member States in relation to accidents and natural disasters by, for example, setting up a network for exchange of prevention practices and tools;- developing further measures to help prevent the major accident hazards with special regards to those arising from pipelines, mining, marine transport of hazardous substances and developing measures on mining waste;(c) a thematic strategy on soil protection, addressing the prevention of, inter alia, pollution, erosion, desertification, land degradation, land-take and hydrogeological risks taking into account regional diversity, including specificities of mountain and arid areas;(d) promoting sustainable management of extractive industries with a view to reduce their environmental impact;(e) promoting the integration of conservation and restoration of the landscape values into other policies including tourism, taking account of relevant international instruments;(f) promoting the integration of biodiversity considerations in agricultural policies and encouraging sustainable rural development, multifunctional and sustainable agriculture, through:- encouraging full use of current opportunities of the Common Agriculture Policy and other policy measures;- encouraging more environmentally responsible farming, including, where appropriate, extensive production methods, integrated farming practices, organic farming and agro-biodiversity, in future reviews of the Common Agricultural Policy, taking account of the need for a balanced approach to the multifunctional role of rural communities;(g) promoting sustainable use of the seas and conservation of marine ecosystems, including sea beds, estuarine and coastal areas, paying special attention to sites holding a high biodiversity value, through:- promoting greater integration of environmental considerations in the Common Fisheries Policy, taking the opportunity of its review in 2002;- a thematic strategy for the protection and conservation of the marine environment taking into account, inter alia, the terms and implementation obligations of marine Conventions, and the need to reduce emissions and impacts of sea transport and other sea and land-based activities;- promoting integrated management of coastal zones;- further promote the protection of marine areas, in particular with the Natura 2000 network as well as by other feasible Community means;(h) implementing and further developing strategies and measures on forests in line with the forest strategy for the European Union, taking account the principle of subsidiarity and biodiversity considerations, incorporating the following elements:- improving existing Community measures which protect forests and implementing sustainable forest management, inter alia, through national forest programmes, in connection with rural development plans, with increased emphasis on the monitoring of the multiple roles of forests in line with recommendations adopted by the Ministerial Conference on the Protection of Forests in Europe and the United Nations Forum on Forests and the Convention on Biodiversity and other fora;- encouraging the effective coordination between all policy sectors involved in forestry, including the private sector, as well as the coordination of all stakeholders involved in forestry issues;- stimulating the increase of the market share for sustainably produced wood, inter alia, through encouraging certification for sustainable forest management and encouraging labelling of related products;- continuing the active participation of the Community and of Member States in the implementation of global and regional resolutions and in discussions and negotiations on forest-related issues;- examining the possibilities to take active measures to prevent and combat trade of illegally harvested wood;- encouraging consideration of climate change effects in forestry;(i) on genetically modified organisms (GMOs):- developing the provisions and methods for risk assessment, identification, labelling and traceability of GMOs in order to enable effective monitoring and controls of health and environmental effects;- aiming for swift ratification and implementation of the Cartagena Protocol on Biosafety and supporting the build up of regulatory frameworks in third countries where needed through technical and financial assistance.Article 7Objectives and priority areas for action on environment and health and quality of life1. The aims set out in Article 2 should be pursued by the following objectives, taking into account relevant World Health Organisation (WHO) standards, guidelines and programmes:- achieving better understanding of the threats to environment and human health in order to take action to prevent and reduce these threats;- contributing to a better quality of life through an integrated approach concentrating on urban areas;- aiming to achieve within one generation (2020) that chemicals are only produced and used in ways that do not lead to a significant negative impact on health and the environment, recognising that the present gaps of knowledge on the properties, use, disposal and exposure of chemicals need to be overcome;- chemicals that are dangerous should be substituted by safer chemicals or safer alternative technologies not entailing the use of chemicals, with the aim of reducing risks to man and the environment;- reducing the impacts of pesticides on human health and the environment and more generally to achieve a more sustainable use of pesticides as well as a significant overall reduction in risks and of the use of pesticides consistent with the necessary crop protection. Pesticides in use which are persistent or bio-accumulative or toxic or have other properties of concern should be substituted by less dangerous ones where possible;- achieving quality levels of ground and surface water that do not give rise to significant impacts on and risks to human health and the environment, and to ensure that the rates of extraction from water resources are sustainable over the long term;- achieving levels of air quality that do not give rise to significant negative impacts on and risks to human health and the environment;- substantially reducing the number of people regularly affected by long-term average levels of noise, in particular from traffic which, according to scientific studies, cause detrimental effects on human health and preparing the next step in the work with the noise directive.2. These objectives shall be pursued by means of the following priority actions:(a) reinforcement of Community research programmes and scientific expertise, and encouragement to the international coordination of national research programmes, to support achievement of objectives on health and environment, and in particular the:- identification and recommendations on the priority areas for research and action including among others the potential health impacts of electromagnetic pollution sources and including particular attention to the development and validation of alternative methods to animal testing in particular in the field of chemical safety;- definition and development of indicators of health and environment;- re-examination, development and updating of current health standards and limit values, including where appropriate, the effects on potentially vulnerable groups, for example children or the elderly and the synergies and the reciprocal impact of various pollutants;- review of trends and the provision of an early warning mechanism for new or emerging problems;(b) on chemicals:- placing the responsibility on manufacturers, importers and downstream users for generating knowledge about all chemicals (duty of care) and assessing risks of their use, including in products, as well as recovery and disposal;- developing a coherent system based on a tiered approach, excluding chemical substances used in very low quantities, for the testing, risk assessment and risk management of new and existing substances with testing procedures that minimise the need for animal testing and develop alternative testing methods;- ensuring that the chemical substances of concern are subject to accelerated risk management procedures and that substances of very high concern, including carcinogenic, mutagenic or toxic for reproduction substances and those which have POPs (persistent organic pollutants) characteristics, are used only in justified and well defined cases and must be subject to authorisation before their use;- ensuring that the results of the risk assessments of chemicals are taken fully into account in all areas of Community legislation where chemicals are regulated and to avoid duplication of work;- providing criteria for including among the substances of very high concern those that are persistent and bio-accumulating and toxic and substances that are very persistent and very bio-accumulative and envisaging the addition of known endocrine disrupters when agreed test methods and criteria are established;- ensuring that the main measures that are necessary in view of the identified objectives are developed speedily so that they can come into force before the mid-term review;- ensuring public access to the non-confidential information in the Community Register on Chemicals (REACH Register);(c) on pesticides:- full implementation and review of the effectiveness of the applicable legal framework(9) in order to ensure a high level of protection, when amended. This revision might include, where appropriate, comparative assessment and the development of Community authorisation procedures for placing on the market;- a thematic strategy on the sustainable use of pesticides that addresses:(i) minimising the hazards and risks to health and environment from the use of pesticides;(ii) improved controls on the use and distribution of pesticides;(iii) reducing the levels of harmful active substances including through substituting the most dangerous with safer, including non-chemical, alternatives;(iv) encouragement of the use of low input or pesticide free cultivation among others through raising users' awareness, promoting the use of codes of good practices, and promoting consideration of the possible application of financial instruments;(v) a transparent system for reporting and monitoring progress made in fulfilling the objectives of the strategy including the development of suitable indicators;(d) on chemicals and pesticides:- aiming at swift ratification of the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade and of the Stockholm Convention on Persistent Organic Pollutants (POPs);- amending Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning the export and import of certain dangerous chemicals(10) with the aim of bringing it into line with the Rotterdam Convention, improving its procedural mechanisms and improving information to developing countries;- support the improvement of the management of chemicals and pesticides in developing and candidate countries, including the elimination of stocks of obsolete pesticides, inter alia, by supporting projects aimed at such elimination;- contributing to international efforts on the elaboration of a strategic approach on international chemicals management;(e) on the sustainable use and high quality of water:- ensuring a high level of protection of surface and groundwater, preventing pollution and promoting sustainable water use;- working towards ensuring full implementation of the Water Framework Directive(11), aiming at a good ecological, chemical and quantitative water status and a coherent and sustainable water management;- developing measures aimed at cessation of discharges, emissions and losses of Priority Hazardous Substances, in line with the provisions of the Water Framework Directive;- ensuring a high level of protection of bathing water, including revising the Bathing Water Directive(12);- ensuring the integration of the concepts and approaches of the Water Framework Directive and of other water protection directives in other Community policies;(f) on air quality, development and implementation of the measures in Article 5 in the transport, industry and energy sectors should be compatible with and contribute to improvement of quality of air. Further measures envisaged are:- improving the monitoring and assessment of air quality, including the deposition of pollutants, and the provision of information to the public, including the development and use of indicators;- a thematic strategy to strengthen a coherent and integrated policy on air pollution to cover priorities for further actions, the review and updating where appropriate of air quality standards and national emission ceilings with a view to reach the long term objective of no-excedence of critical loads and levels and the development of better systems for gathering information, modelling and forecasting;- adopting appropriate measures concerning ground-level ozone and particulates;- considering indoor air quality and the impacts on health, with recommendations for future measures where appropriate;- playing a leading role in the negotiations and the implementation of the Montreal Protocol on ozone depleting substances;- playing a leading role in the negotiations on and strengthening the links and interactions with international processes contributing to clean air in Europe;- further development of specific Community instruments for reducing emissions from relevant source categories;(g) on noise:- supplementing and further improving measures, including appropriate type-approval procedures, on noise emissions from services and products, in particular motor vehicles including measures to reduce noise from the interaction between tyre and road surface that do not compromise road safety, from railway vehicles, aircraft and stationary machinery;- developing and implementing instruments to mitigate traffic noise where appropriate, for example by means of transport demand reduction, shifts to less noisy modes of transport, the promotion of technical measures and of sustainable transport planning;(h) on urban environment:- a thematic strategy promoting an integrated horizontal approach across Community policies and improving the quality of urban environment, taking into account progress made in implementing the existing cooperation framework(13) reviewing it where necessary, and addressing:- the promotion of Local Agenda 21;- the reduction of the link between economic growth and passenger transport demand;- the need for an increased share in public transport, rail, inland waterways, walking and cycling modes;- the need to tackle rising volumes of traffic and to bring about a significant decoupling of transport growth and GDP growth;- the need to promote the use of low emission vehicles in public transports;- the consideration of urban environment indicators.Article 8Objectives and priority areas for action on the sustainable use and management of natural resources and wastes1. The aims set out in Article 2 should be pursued by the following objectives:- aiming at ensuring that the consumption of resources and their associated impacts do not exceed the carrying capacity of the environment and breaking the linkages between economic growth and resource use. In this context the indicative target to achieve a percentage of 22 % of the electricity production from renewable energies by 2010 in the Community is recalled with a view to increasing drastically resource and energy efficiency;- achieving a significant overall reduction in the volumes of waste generated through waste prevention initiatives, better resource efficiency and a shift towards more sustainable production and consumption patterns;- a significant reduction in the quantity of waste going to disposal and the volumes of hazardous waste produced while avoiding an increase of emissions to air, water and soil;- encouraging re-use and for wastes that are still generated: the level of their hazardousness should be reduced and they should present as little risk as possible; preference should be given to recovery and especially to recycling; the quantity of waste for disposal should be minimised and should be safely disposed of; waste intended for disposal should be treated as closely as possible to the place of its generation, to the extent that this does not lead to a decrease in the efficiency in waste treatment operations.2. These objectives shall be pursued taking into consideration the Integrated Product Policy approach and the Community's strategy for waste management(14) by means of the following priority actions:(i) developing a thematic strategy on the sustainable use and management of resources, including inter alia:(a) an estimate of materials and waste streams in the Community, including imports and exports for example by using the instrument of material flow analysis;(b) a review of the efficiency of policy measures and the impact of subsidies relating to natural resources and waste;(c) establishment of goals and targets for resource efficiency and the diminished use of resources, decoupling the link between economic growth and negative environmental impacts;(d) promotion of extraction and production methods and techniques to encourage eco-efficiency and the sustainable use of raw-materials, energy, water and other resources;(e) development and implementation of a broad range of instruments including research, technology transfer, market-based and economic instruments, programmes of best practice and indicators of resource efficiency;(ii) Developing and implementing measures on waste prevention and management by, inter alia:(a) developing a set of quantitative and qualitative reduction targets covering all relevant waste, to be achieved at Community level by 2010. The Commission is invited to prepare a proposal for such targets by 2002;(b) encourage ecologically sound and sustainable product design;(c) raising awareness of the public's potential contribution on waste reduction;(d) the formulation of operational measures to encourage waste prevention, e.g. stimulating re-use and recovery, the phasing out of certain substances and materials through product-related measures;(e) developing further indicators in the field of waste management;(iii) Developing a thematic strategy on waste recycling, including inter alia:(a) measures aimed at ensuring source separation, the collection and recycling of priority waste streams;(b) further development of producer responsibility;(c) development and transfer of environmentally sound waste recycling and treatment technology;(iv) Developing or revising the legislation on wastes, including, inter alia, construction and demolition waste, sewage sludge(15), biodegradable wastes, packaging(16), batteries(17) and waste shipments(18), clarification of the distinction between waste and non-waste and development of adequate criteria for the further elaboration of Annex IIA and IIB of the framework directive on wastes(19).Article 9Objectives and priority areas for action on international issues1. The aim set out in Article 2 on international issues and the international dimensions of the four environmental priority areas of this Programme involve the following objectives:- the pursuit of ambitious environmental policies at the international level paying particular attention to the carrying capacity of the global environment;- the further promotion of sustainable consumption and production patterns at the international level;- making progress to ensure that trade and environment policies and measures are mutually supportive.2. These objectives shall be pursued by means of the following priority actions:(a) integrating environment protection requirements into all the Community's external policies, including trade and development cooperation, in order to achieve sustainable development by inter alia the elaboration of guidelines;(b) establishing a coherent set of environment and development targets to be promoted for adoption as part of "a new global deal or pact" at the World Summit on Sustainable Development in 2002;(c) work towards strengthening international environmental governance by the gradual reinforcement of the multilateral cooperation and the institutional framework including resources;(d) aiming for swift ratification, effective compliance and enforcement of international conventions and agreements relating to the environment where the Community is a Party;(e) promoting sustainable environmental practices in foreign investment and export credits;(f) intensify efforts at the international level to arrive at consensus on methods for the evaluation of risks to health and the environment, as well as approaches of risk management including the precautionary principle;(g) achieving mutual supportiveness between trade and the needs for environmental protection, by taking due account of the environmental dimension in Sustainability Impact Assessments of multilateral trade agreements to be carried out at an early stage of their negotiation and by acting accordingly;(h) further promoting a world trade system that fully recognises Multilateral or Regional Environmental Agreements and the precautionary principle, enhancing opportunities for trade in sustainable and environmentally friendly products and services;(i) promoting cross-border environmental cooperation with neighbouring countries and regions;(j) promoting a better policy coherence by linking the work done within the framework of the different conventions, including the assessment of interlinkages between biodiversity and climate change, and the integration of biodiversity considerations into the implementation of the United Nations Framework Convention on Climate Change and the Kyoto Protocol.Article 10Environment policy makingThe objectives set out in Article 2 on environment policy-making based on participation and best available scientific knowledge and the strategic approaches set out in Article 3 shall be pursued by means of the following priority actions:(a) development of improved mechanisms and of general rules and principles of good governance within which stakeholders are widely and extensively consulted at all stages so as to facilitate the most effective choices for the best results for the environment and sustainable development in regard to the measures to be proposed;(b) strengthening participation in the dialogue process by environmental NGOs through appropriate support, including Community finance;(c) improvement of the process of policy making through:- ex-ante evaluation of the possible impacts, in particular the environmental impacts, of new policies including the alternative of no action and of the proposals for legislation and publication of the results;- ex-post evaluation of the effectiveness of existing measures in meeting their environmental objectives;(d) ensuring that environment and notably the priority areas identified in this Programme are a major priority for Community research programmes. Regular reviews of environmental research needs and priorities should be undertaken within the context of the Community Framework Programme of research and technological development. Ensuring better coordination of research related to the environment conducted in Member States inter alia to improve the application of results;development of bridges between environmental and other actors in the fields of information, training, research, education and policies;(e) ensuring regular information, to be provided starting from 2003, that can help to provide the basis for:- policy decisions on the environment and sustainable development;- the follow-up and review of sector integration strategies as well as of the Sustainable Development Strategy;- information to the wider public.The production of this information will be supported by regular reports from the European Environment Agency and other relevant bodies. The information shall consist notably of:- headline environmental indicators;- indicators on the state and trends of the environment;- integration indicators;(f) reviewing and regularly monitoring information and reporting systems with a view to a more coherent and effective system to ensure streamlined reporting of high quality, comparable and relevant environmental data and information. The Commission is invited, as soon as possible, to provide a proposal as appropriate to this end. Monitoring, data collection and reporting requirements should be addressed efficiently in future environmental legislation;(g) reinforcing the development and the use of earth monitoring (e.g. satellite technology) applications and tools in support of policy-making and implementation.Article 11Monitoring and evaluation of results1. In the fourth year of operation of the Programme the Commission shall evaluate the progress made in its implementation together with associated environmental trends and prospects. This should be done on the basis of a comprehensive set of indicators. The Commission shall submit this mid-term report together with any proposal for amendment that it may consider appropriate to the European Parliament and the Council.2. The Commission shall submit to the European Parliament and the Council a final assessment of the Programme and the state and prospects for the environment in the course of the final year of the Programme.Article 12This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 22 July 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ C 154 E, 29.5.2001, p. 218.(2) OJ C 221, 7.8.2001, p. 80.(3) OJ C 357, 14.12.2001, p. 44.(4) Opinion of the European Parliament of 31 May 2001 (OJ C 47 E, 21.2.2002, p. 113), Council Common Position of 27 September 2001 (OJ C 4, 7.1.2002, p. 52) and Decision of the European Parliament of 17 January 2002 (not yet published in the Official Journal). Decision of the European Parliament of 30 May 2002 and Decision of the Council of 11 June 2002.(5) Regulation (EC) No 761/2001 of the European Parliament and of the Council of 19 March 2001 allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (OJ L 114, 24.4.2001, p. 1).(6) Regulation (EC) No 1655/2000 of the European Parliament and of the Council of 17 July 2000 concerning the Financial Instrument for the Environment (LIFE) (OJ L 192, 28.7.2000, p. 1).(7) Convention on Access to Information, Public Participation in Decision-Making and Access to Justice in Environmental Matters, Aarhus, 25 June 1998.(8) OJ L 309, 13.12.1993, p. 1.(9) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). Directive as last amended by Commission Directive 2001/49/EC (OJ L 176, 29.6.2001, p. 61).(10) OJ L 251, 29.8.1992, p. 13. Regulation as last amended by Commission Regulation (EC) No 2247/98 (OJ L 282, 20.10.1998, p. 12).(11) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1).(12) Council Directive 76/160/EEC of 8 December 1975 concerning the quality of bathing water (OJ L 31, 5.2.1976, p. 1). Directive as last amended by the 1994 Act of Accession.(13) Decision No 1141/2001/EC of the European Parliament and of the Council of 27 June 2001 on a Community framework for cooperation to promote sustainable urban development (OJ L 191, 13.7.2001, p. 1).(14) Council Resolution of 24 February 1997 on a Community strategy for waste management (OJ C 76, 11.3.1997, p. 1).(15) Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (OJ L 181, 4.7.1986, p. 6). Directive as last amended by the 1994 Act of Accession.(16) Directive 94/62/EC of the European Parliament and of the Council of 20 December 1994 on packaging and packaging waste (OJ L 365, 31.12.1994, p. 10). Directive as last amended by Commission Decision 1999/177/EC (OJ L 56, 4.3.1999, p. 47).(17) Commission Directive 93/86/EEC of 4 October 1993 adapting to technical progress Council Directive 91/157/EEC on batteries and accumulators containing certain dangerous substances (OJ L 264, 23.10.1993, p. 51).(18) Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community (OJ L 30, 6.2.1993, p. 1). Regulation as last amended by Commission Decision 1999/816/EEC (OJ L 316, 10.12.1999, p. 45).(19) Council Directive 75/442/EEC of 15 July 1975 on waste (OJ L 194, 25.7.1975, p. 39). Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).